EXHIBIT 10.23

SCHOOL SPECIALTY, INC.

STOCK OPTION AGREEMENT

School Specialty, Inc. (the “Company”) has granted you an option (the “Option”)
pursuant to this Stock Option Agreement (the “Agreement”). The Option lets you
purchase a specified number of shares of the Company’s common stock (the “Option
Shares”), at a specified price per share (the “Exercise Price”). The Exercise
Price per Option Share is 100% of the Fair Market Value of the Company’s common
stock, $0.0001 par value (“Common Stock”), on the Date of Grant set forth in
Schedule I. The “Fair Market Value” of the Common Stock is the closing sale
price of the Common Stock on the NASDAQ Stock Market as reported in the Midwest
Edition of the Wall Street Journal or other authoritative source on the
indicated date. If no sales of Common Stock were made on said exchange on that
date, “Fair Market Value” shall mean the closing sale price of Common Stock as
reported for the most recent preceding day on which sales of Common Stock were
made on said exchange, or, failing any such sales, such other market price as
the Board of Directors of the Company (“Board”) or the Compensation Committee of
the Board may determine in conformity with pertinent law and regulations of the
Treasury Department.

Schedule I to this Agreement provides the details for your grant. It specifies
the number of Option Shares, the Exercise Price, the Date of Grant, the latest
date the Option will expire (the “Term Expiration Date”), and any special rules
that apply to your Option. Schedule I also specifies that the Company intends
this Option to be a nonqualified stock option (“NQSO”), not subject the rules
contained in Section 422 of the Internal Revenue Code of 1986, as amended
(“Code”). References to the Agreement also include Schedule I, unless the
context provides otherwise.

The following terms and restrictions apply to the Option:

 

Administrator    The Agreement, and the Option contained therein, shall be
administered by the Compensation Committee of the Board (the “Administrator”).
The Administrator shall have full and exclusive power to administer and
interpret the Agreement and to grant waivers to restrictions that govern the
Option. All determinations made by the Administrator shall be binding and
conclusive as regards the Company, you, and any other interested persons,
including your beneficiaries.

Option

Exercisability

   While your Option remains in effect under the Expiration section below, you
may exercise any exercisable portions of that Option (and buy the Option Shares)
under the timing rules Schedule I specified under “Option Exercisability
Provisions.”

Method of

Exercise and Payment for Shares

   Subject to this Agreement, you may exercise all or part of the Option (in
whole shares only) by providing a written notice (or notice through another
previously approved method, which could include a voice- or e-mail system) to
the Assistant Secretary of the Company or to whomever the Administrator
designates, on or before the date the Option expires. Each such notice must
satisfy whatever procedures then apply to the Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Exercise Price using one or more
of the methods described below. Please note that until the Company notifies you
otherwise, or unless you indicate otherwise on your notice of option exercise,
all exercises of the Option will be done or a “Net Exercise” basis.



--------------------------------------------------------------------------------

  Net Exercise    The Company delivers the number of shares to you that equals
the number of Option Shares for which the Option was exercised, reduced by the
number of whole shares of common stock with a Fair Market Value on the date of
exercise equal to the Exercise Price and the minimum tax withholding required by
law; to the extent the combined value of the whole shares of common stock,
valued at their Fair Market Value on the date of exercise, is not sufficient to
equal the Exercise Price and minimum tax withholding obligation, the Company
will withhold the additional amount from your next pay check, or if you are not
employed by the Company, you must pay the additional amount in cash to the
Company before delivery of the shares will be made to you;   Cashless Exercise
   an approved cashless exercise method, including directing the Company to send
the stock certificates (or other acceptable evidence of ownership) to be issued
under the Option to a licensed broker acceptable to the Company as your agent in
exchange for the broker’s tendering to the Company cash (or acceptable cash
equivalents) equal to the Exercise Price and any required tax withholdings (at
the minimum required level); or   Cash/Check    cash, a cashier’s or certified
check in the amount of the Exercise Price, and any required tax withholdings,
payable to the order of the Company.

 

Tax Withholding    The Company shall have the right to deduct applicable federal
and state income and employment taxes upon the exercise of all or any portion of
the Option, but in no event in excess of the minimum withholding required by
law. If the Option is exercised using the Net Exercise method referenced above,
the minimum level of tax withholding shall be satisfied for purposes of this
paragraph, provided payment for the fractional share, if any, is made in
accordance with the Net Exercise paragraph set forth above.

Other Benefit and

Compensation

Programs

   Payments and other benefits received by you pursuant to this Agreement shall
not be deemed a part of your regular, recurring compensation for purposes of the
termination or severance plans of the Company and shall not be included in, nor
have any effect on, the determination of benefits under any employee benefit
plan, contract or similar arrangement, unless the Administrator expressly
determines otherwise. Death or Disability    If you die, your estate or
beneficiaries shall have the period of time specified in Schedule I within which
to exercise any portion of the Option which is then exercisable pursuant to the
terms of this Agreement. Rights to the Option shall pass by will or the laws of
descent and distribution in the following order: (a) to beneficiaries so
designated by you; if none, then (b) to your legal representative; if none, then
(c) to the persons entitled thereto as determined by applicable law or, absent
applicable law, a court of competent jurisdiction. If you have a Disability, as
defined in Schedule I hereto, the Option shall be exercisable for the period of
time specified in Schedule I. The Option may be exercised by you, if legally
competent, or a legally designated guardian or representative if you are legally
incompetent by reason of such Disability. After your death or Disability, the
Administrator may, in its sole discretion at any time, (1) terminate any
restrictions in this Agreement, (2) accelerate vesting or (3) extend the
exercise period except to the extent such extension is treated as an extension
for purposes of Code Section 409A.

 

2



--------------------------------------------------------------------------------

Expiration    You cannot exercise the Option after it has expired. The Option
will expire no later than the close of business on the Term Expiration Date
shown on Schedule I. The “Option Expiration Rules” in Schedule I provide the
circumstances under which the Option will terminate before the Term Expiration
Date because of, for example, your termination of employment. The Administrator
can override the expiration provisions of Schedule I. Compliance with Law    You
may not exercise the Option if the Company’s issuing stock upon such exercise
would violate any applicable federal or state securities laws or other laws or
regulations. You may not sell or otherwise dispose of the Option Shares in
violation of applicable law. As part of this prohibition, you may not use the
Cashless Exercise method if the Company’s insider trading policy then prohibits
you from selling to the market.

Additional Conditions

to Exercise

   The Company may postpone issuing and delivering any Option Shares for so long
as the Company determines to be advisable to satisfy the following:   

its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death or Disability is authorized and entitled to do so;
and

  

your complying with any federal or state tax withholding obligations.

Additional Representations from You    If you exercise the Option at a time when
the Company does not have a current registration statement (generally on Form
S-8) under the Securities Act of 1933 (the “Act”) that covers issuances of
shares to you, you must comply with the following before the Company will issue
the Option Shares to you. You must —   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

  

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

No Effect on    Nothing in this Agreement restricts the Company’s rights or
those of any

 

3



--------------------------------------------------------------------------------

Employment

or Other Relationship

   of its affiliates to terminate your employment or other relationship at any
time, with or without Cause, as defined in Schedule I. The termination of any
employment or other relationship, whether by the Company or any of its
affiliates or otherwise, and regardless of the reason for such termination, has
the consequences provided for under this Agreement and any applicable employment
or severance agreement or plan. Not a Shareholder    You understand and agree
that the Company will not consider you a shareholder for any purpose with
respect to any of the Option Shares until you have exercised the Option, paid
for the shares, and received evidence of ownership. Nonassignability    Except
in the case of your death or Disability, as set forth above, or in this
paragraph, the Option is not assignable or transferable, or payable to or
exercisable by anyone other than you. Notwithstanding the foregoing, the
Administrator may permit the Option to be transferred to members of your
immediate family, to trusts for the benefit of you and/or your immediate family
members, or to partnerships or other entities in which you and/or your immediate
family members own all the equity interests. For purposes of the preceding
sentence, “immediate family” means your spouse, issue and spouse of your issue.
Adjustments    In the event of any change in the outstanding Common Stock of the
Company by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger or similar event, the
Administrator shall adjust proportionally (a) the number of shares of Common
Stock covered by the Option and (b) the per share Exercise Price. In the event
of any other change affecting the Common Stock or any distribution (other than
normal cash dividends) to holders of Common Stock, such adjustments as may be
deemed equitable by the Administrator, including adjustments to avoid fractional
shares, shall be made to give proper effect to such event. In the event of a
merger, consolidation, statutory share exchange, acquisition of property or
stock, separation, sale or disposition of all or substantially all of the
assets, reorganization or liquidation, the Administrator shall be authorized to
(A) issue or assume the Option, whether or not in a transaction to which Code
Section 424(a) applies, by means of substitution of a new award for the Option
or an assumption of the Option or (B) convert the Option, if in-the-money, into
cash on a basis to be determined by the Administrator in its sole discretion,
and cancel the Option if it is underwater. Any such adjustment, waiver,
conversion or other action taken by the Administrator under this paragraph shall
be conclusive and binding on you, the Company and your respective successors,
assigns and beneficiaries.    Any adjustments made pursuant to the paragraph
above shall be made in such a manner as to ensure that, after such adjustment,
the Option either continues not to be subject to Code Section 409A or complies
with the requirements of Code Section 409A and the Administrator shall not have
the authority to make any adjustments pursuant to the paragraph above to the
extent that the existence of such authority would cause the Option to be subject
to Code Section 409A. Governing Law    The laws of the State of Wisconsin will
govern all matters relating to this Agreement, without regard to the principles
of conflict of laws, except to the extent superseded by the laws of the United
States of America.

 

4



--------------------------------------------------------------------------------

Notices            Any notice you give to the Company must follow the procedures
then in effect. If no other procedures apply, you must deliver your notice in
writing by hand or by mail to the office of the Corporate Assistant Secretary.
If mailed, you should address it to the Company’s Corporate Assistant Secretary
at the Company’s then corporate headquarters, unless the Company directs
optionees to send notices to another corporate department or to a third party
administrator or specifies another method of transmitting notice. The Company
will address any notices to you at your office or home address as reflected on
the Company’s personnel or other business records. You and the Company may
change the address for notice by like notice to the other, and the Company can
also change the address for notice by general announcements to optionees.

 

5



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

OPTIONEE ACKNOWLEDGMENT

By signing where indicated on Schedule I, I accept this Option, subject to all
of its terms and provisions. I agree to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator concerning any questions
arising under this Agreement.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISE OF THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO SCHOOL
SPECIALTY, INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO SCHOOL
SPECIALTY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

6



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

STOCK OPTION AGREEMENT

Schedule I

 

Optionee Information:    Name:                 Gerald T. Hughes    Option
Information:    Option Shares: 40,000    Exercise Price per Share: $3.53 Date of
Grant: April 2, 2012    Term Expiration Date: April 2, 2022 Type of Option: NQSO
  

 

Option Exercisability Provisions   

This Option will become exercisable as to one-fourth of the Option Shares on
each of the first, second, third and fourth anniversaries of the Date of Grant,
assuming you have been continuously employed by the Company since the Date of
Grant on such anniversary. The unexpired portion of your Option will become
exercisable upon termination of your employment due to your death or Disability
with respect to a number of Option Shares equal to the number of Option Shares
that would have become exercisable on the next anniversary of the Date of Grant
following the termination of your employment, multiplied by a fraction, the
numerator of which is the number of days following the most recent date on which
a portion of the Option became exercisable up to and including the date of
termination of your employment and the denominator of which is 365. In addition,
any unexpired portions of the Option will become fully exercisable upon the
occurrence of a Change in Control, provided however that if the consideration to
be received by the shareholders of the Company pursuant to the Change in Control
consists in part or in whole of publicly traded equity securities and the Option
will be converted into the right to purchase such publicly traded equity
securities, then the unexpired portions of the Option will become fully
exercisable upon the first to occur of (a) the date on which such Option would
otherwise become exercisable, (b) the date on which your employment terminates
due to death, Disability or termination of employment by the successor to the
Company without Cause or (c) upon a subsequent Change in Control of the
successor to the Company.

 

For purposes of this Option, the term “Cause” has the same meaning ascribed to
such term in the Offer of Employment between the Company and you dated as of
April 2, 2012 (the “Employment Agreement”). For purposes of this Option, the
terms “Change in Control” and “Disability” have the meanings set forth in the
Company’s 2008 Equity Incentive Plan.

 

7



--------------------------------------------------------------------------------

Option Expiration Rules    Any unexercisable portions of the Option will expire
immediately when you cease to be employed by the Company. Exercisable portions
of the Option will remain exercisable until the earliest of the following to
occur, and then immediately expire:   

•    the 90th day after termination of your employment by the Company without
Cause or by you

 

•    termination of your employment by the Company for Cause

 

•    the earlier of (i) the first anniversary of your termination of employment
due to a Disability and (ii) 30 days after you cease to have a Disability that
resulted in the termination of your employment

 

•    the second anniversary of the termination of your employment due to your
death

 

•    a violation by you of the covenants set forth in Exhibit A of the
Employment Agreement

 

•    the Term Expiration Date

 

Employee     SCHOOL SPECIALTY, INC. By:  

/s/ Gerald T. Hughes

    By:  

/s/ Michael Lavelle

  Gerald T. Hughes     Title:   Chief Executive Officer Date:   April 2, 2012  
  Date:   April 2, 2012

 

8